  Case 4:18-cr-00260-RSB-JEG Document 187 Filed 12/05/18 Page 1 of 4



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA                        )
               Plaintiff,                       )
vs.                                             )      CASE NUMBER: CR418-260
                                                )
TYLER SHUMAN,                                   )
                        Defendant.              )


         MOTION TO DETERMINE EXISTENCE AND IDENTITY OF
            CONFIDENTIAL INFORMANT OR SOURCE AND
                     MEMORANDUM OF LAW

        Comes now, the Defendant herein, by and through his counsel, and without

waiving any rights, pursuant to Rule 12(b)(1) and Rule 12(b)(4)(B) of the Federal Rules

of Criminal Procedure and files this request for the Government to disclose the existence

of all confidential informant or confidential sources of information utilized in this case. In

support of this request, Defendant states:

        By filing this motion, Defendant seeks to determine whether any confidential

source of information was used in this case and additionally requests that the Government

be required to disclose the identity of any other confidential source if any such informant

actively participated and/or was a witness to the underlying act or transaction, which

serves as a basis for the prosecution and/or if the Government intends to call the

informant as a witness at the trial of this case.

                                       MEMORANDUM OF LAW

        The Fifth Circuit, in United States v. Diaz, 655 F.2d 580 (5th 1 Cir. 1981),

recognized that it is the obligation of defense counsel to inquire, at the earliest status of a

criminal case, into the existence of any confidential source of information:

        In such circumstances, the appropriate procedure is for the defendant to
  Case 4:18-cr-00260-RSB-JEG Document 187 Filed 12/05/18 Page 2 of 4



        file a specific pre-trial motion requesting disclosure. If the confidential
        informant's identity was so crucial to the [defendant's] defense as she
        contends on appeal, we are unable to understand why she was not more
        diligent in seeking disclosure.

Id. at 586.

        Only after disclosure of the existence of a confidential source can Defendant even

attempt to explore the role of that source in this case and determine the existence of

factors, which would justify disclosure of the informant's identity. E.q., United States v.

Ayala, 643 F.2d 244 (5th Cir. 1981) (balancing test applied to determine if disclosure of

identity and production of informant is mandated) See Roviaro v. United States, 353 U.S.

53, 77 S. Ct. 623 (1957).

        Fed. R. Crim. P. 12(b)(1) and (b)(4)(B) allows defense counsel to move pretrial

for disclosure of an informant's identity. The Supreme Court has held that the

Government must disclose an informant's identity in cases in which the informant

actively participated and/or was a witness to the underlying act or transaction, which

serves as a basis for the prosecution. Roviaro v. United States, 353 U.S. 53 (1957).

Although the Roviaro holding was based on the court's supervisory powers,

commentators suggest the holding to be constitutionally compelled. Westin, The

Compulsory Process Clause, 73 Mich. L. Rev. 71, 165 (1974).

       Based on the foregoing, Defendant respectfully requests that this Honorable Court

require the Government to disclose the existence, and if appropriate under the holding of

Roviaro, the identity of any confidential source of information utilized in the

investigation of this case.

       (Signature on next page)
  Case 4:18-cr-00260-RSB-JEG Document 187 Filed 12/05/18 Page 3 of 4




                                      DONALDSON & BELL
                                      An Association of Professional Corporations


                                      By: ___s/ William G. Bell, III ___
                                             WILLIAM G. BELL, III
                                             Georgia Bar No.: 049625
                                             Attorney for Defendant

420 West Broughton Street
Savannah, GA 31401
(912) 712-3449; Fax: (877) 617-1480
wgbatty@hotmail.com
  Case 4:18-cr-00260-RSB-JEG Document 187 Filed 12/05/18 Page 4 of 4



            IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

UNITED STATES OF AMERICA                      )
               Plaintiff,                     )
vs.                                           )       CASE NUMBER: CR418-260
                                              )
TYLER SHUMAN,                                 )
                      Defendant.              )



                             CERTIFICATE OF SERVICE

       This is to certify that I have this date served all parties of record with a copy of

the foregoing Motion to Determine Existence and Identity of Confidential Informant or

Source and Memorandum of Law by electronic filing via email the same to:

       Greg Gullily
       Assistant United States Attorney
       P.O. Box 8970
       Savannah, GA 31412

This 5th day of December, 2018.

                                        DONALDSON & BELL
                                        An Association of Professional Corporations


                                        By:__s/ William G. Bell, III______
                                           WILLIAM G. BELL, III
                                            Georgia Bar No.: 049625
                                            Attorney for Defendant

420 West Broughton Street
Savannah, GA 31401
(912) 712-3449; Fax: (877) 617-1480
wgbatty@hotmail.com
